Exhibit C o m b i n e d S t a t e m e n to f R e v e n u e s a n d C e r t a i n E x p e n s e s Healthcare Real Estate Carve-out of CapitalSource Inc.: Closing II For the Year Ended December 31, 2009With Report of Independent Auditors INDEX TO COMBINED STATEMENTS OF REVENUES AND CERTAIN EXPENSES Healthcare Real Estate Carve-out of CapitalSource Inc.: Closing II Report of Independent Auditors 1 Combined Statement of Revenues and Certain Expenses for the year ended December 31, 2009 2 Notes to the Combined Statement of Revenues and Certain Expenses 3 REPORT OF INDEPENDENT AUDITORS Management CapitalSource Inc. We have audited the accompanying combined statement of revenues and certain expenses of the Healthcare Real Estate Carve-out of CapitalSource Inc.: Closing II (the “Sale Properties”) for the year ended December 31, 2009. The combined statement of revenues and certain expenses is the responsibility of the Sale Properties’ management. Our responsibility is to express an opinion on the combined statement of revenues and certain expenses based on our audit. We conducted our audit in accordance with auditing standards generally accepted in the United States.Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the combined statement of revenues and certain expenses is free of material misstatement.We were not engaged to perform an audit of the Sale Properties’ internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Sale Properties’ internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the combined statement of revenues and certain expenses, assessing the accounting principles used and significant estimates made by management, and evaluating the overall presentation of the combined statement of revenues and certain expenses.We believe that our audit provides a reasonable basis for our opinion. The accompanying combined statement of revenues and certain expenses was prepared for the purpose of complying with the rules and regulations of the Securities and Exchange Commission for inclusion in a registration statement and/or Form 8-K of Omega Healthcare Investors, Inc. as described in Note 1, and is not intended to be a complete presentation of the Sale Properties’ combined revenues and expenses. In our opinion, the combined statement of revenues and certain expenses referred to above presents fairly, in all material respects, the revenues and certain expenses described in Note 1 of the Sale Properties for the year ended December 31, 2009, in conformity with U.S. generally accepted accounting principles. /s/ Ernst & Young LLP McLean, Virginia March 11, 1 Healthcare Real Estate Carve-out of CapitalSource Inc.: Closing II Combined Statement of Revenues and Certain Expenses For the year ended December 31,2009 ($ in thousands) Revenues: Operating lease income $ 28,927 Other income 87 Total revenues 29,014 Certain expenses: Interest 5,445 Depreciation 7,911 General and administrative 2,731 Total expenses 16,087 Revenues in excess of certain expenses $ 12,927 See accompanying notes. 2 Healthcare Real Estate Carve-out of CapitalSource Inc.: Closing II NOTES TO THE COMBINED STATEMENT OF REVENUES AND CERTAIN EXPENSES Note 1. Basis of Presentation Presented herein is the combined statement of revenues and certain expenses of a portion of the healthcare-related assets and liabilities of CapitalSource Inc.’s (“CapitalSource”) direct real estate business owned by subsidiaries of CapitalSource Healthcare REIT (‘‘CHR’’), (the “Healthcare Real Estate Carve-out of CapitalSource Inc.: Closing II” or the “Sale Properties”) to be sold to Omega Healthcare Investors, Inc. (“OHI”), a publicly traded company, in consideration for the assumption of debt and cash. The specific properties and terms of the sale are outlined in the Securities Purchase Agreement between CapitalSource and OHI.The composition of the Closing II Sale Properties is defined below. The combined statement has been prepared for the purpose of complying with Rule 3-14 of Regulation S-X of the Securities and Exchange Commission and is not intended to be a complete presentation of the actual operations of the Sale Properties. Accordingly, the combined financial statement excludes certain expenses because they may not be comparable to those expected to be incurred in the future operations of the Sale Properties.Items excluded consist primarily of allocated income tax charges, which may not be comparable to future operations.Consistent with CapitalSource’s treatment of the Sale Properties in its consolidated financial statements for the year ended December 31, 2009, depreciation ceased on November 1, 2009 as a result of the Sale Properties being classified as held for sale and presented as discontinued operations therein. The following table describes the composition of the Sale Properties: Operating Property Location 2055 Georgia St. East Bartow, FL 755 Meadows Road Boca Raton, FL 1902 59th Street West Bradenton, FL 1111 South Highland Avenue Clearwater, FL 1111 South Highland Avenue Clearwater, FL 1270 Turner Street Clearwater, FL 991 East New York Avenue Deland, FL 545 West Euclid Avenue Deland, FL 3250 Winkler Avenue Ft. Myers, FL 114 3rd Street Fort Walton Beach, FL 1414 59th Street Gulfport, FL 13719 Dallas Drive Hudson, FL 512 South 11th Street Lake Wales, FL 610 East Bella Vista Drive Lakeland, FL 1336 St. Andrews Panama City, FL 401 East Sample Road Pompano Beach, FL 51 West Sample Road Pompano Beach, FL 950 Mellonville Avenue Sanford, FL 1524 East Avenue South Sarasota, FL 7045 Evergreen Woods Trail Spring Hill, FL 7101 31st Street South St. Petersburg, FL 4201 31st Street South St. Petersburg, FL 550 62nd. Street St. Petersburg, FL 15002 Hutchinson Road Tampa, FL 4411 North Habana Avenue Tampa, FL 515 Chesapeake Drive Tarpon Springs, FL 1705 Jess Parrish Court Titusville, FL 300 15th Street West Palm Beach, FL 3 Healthcare Real Estate Carve-out of CapitalSource Inc.: Closing II NOTES TO THE COMBINED STATEMENT OF REVENUES AND CERTAIN EXPENSES Operating Property Location 2629 Del Prado Boulevard Cape Coral, FL 3387 Gulf Breeze Parkway Gulf Breeze, FL 4343 Langley Avenue Pensacola, FL 138 Sandestine Lane Destin, FL 5951 Colonial Drive Margate, FL 3107 North H Street Pensacola, FL 103 Ruby Lane Crestview, FL 6894 Pine Forest Road Pensacola, FL 538 Menge Avenue Pass Christian, MS 1199 Ocean Springs Road Ocean Springs, MS 1304 Walnut Street Waynesboro, MS 1530 Broad Avenue Gulfport, MS In the combined statement, unless the context otherwise requires or indicates, references to ‘‘we,’’ ‘‘our,’’ and ‘‘us’’ refer to the Sale Properties. Note 2. Summary of Significant Accounting Policies Our financial reporting and accounting policies conform to U.S. generally accepted accounting principles (‘‘GAAP’’). We have conducted our subsequent events review through March 11, 2010. Use of Estimates The preparation of the combined statement of revenues and certain expenses in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts and disclosure of revenues and certain expenses of the Sale Properties during the reporting period. Actual results could differ from those estimates. Principles of Combination The accompanying financial statement reflects our combined accounts of the Sale Properties. All significant intercompany accounts and transactions have been eliminated. Real Estate Investments Depreciation is computed on a straight-line basis over the estimated useful life of the asset, which ranges from 10 to 40years for buildings and improvements.
